Citation Nr: 1703136	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for arthritis, to include psoriatic arthritis, including as secondary to psoriasis due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971, including service in the Republic of Vietnam from July 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for psoriatic arthritis.

The issue was remanded in August 2013 and March 2016 to the Agency of Original Jurisdiction (AOJ) for additional development. 


FINDING OF FACT

The Veteran's psoriatic arthritis and psoriasis had their onset many years following discharge from service and are not otherwise related to service, including exposure to herbicides.  


CONCLUSION OF LAW

Neither psoriasis nor psoriatic arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 by way of a July 2009 letter that was sent prior to the initial unfavorable decision in September 2009.  

Relevant to the duty to assist, the Veteran's available service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports have been obtained and considered.  Additionally, the RO obtained private records identified by the Veteran as pertinent to his claim.  

The Veteran was afforded VA examinations in September 2013 and April 2016.  The Board finds that the opinions of record, when considered collectively, are adequate to decide the issue as it is predicated on a review of the claims file, which includes the Veteran's statements, his STRs, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale based on sound medical principles, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinions are adequate to decide the Veteran's case.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As noted in the March 2016 remand, the Veteran was afforded a VA examination to address the likely etiology of his psoriatic arthritis and psoriasis in September 2013.  As the remand explains, this examination provided probative evidence concerning the Veteran's current diagnosis and medical history, but did not discuss some potentially pertinent evidence in the Veteran's service treatment records.  Likewise, the September 2013 examination did not adequately address some of the Veteran's contentions.  Thus, another examination was provided in April 2016 and provided additional opinions addressing all of the remaining questions in this case.  Therefore, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the March 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA's duty to assist the Veteran is met.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Psoriatic arthritis and psoriasis are not included in that list of diseases  See 38 C.F.R. § 3.309(e).  Importantly, however, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Competent lay evidence is any evidence provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A competency determination precedes a credibility determination such that the consideration of credibility arises only after the lay evidence is found to be competent.  If the lay evidence is competent, a determination must be made as to whether that evidence is credible.  Factors to consider include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, and lay statements made during treatment.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  If the Board finds the Veteran's statements not credible, an explanation for such determination must be provided.  

If the lay evidence is competent and credible, the next step is to assign weight (probative value).  Weight analysis is not equal to a competency or credibility determination.  If the lay evidence is competent but not credible, assign it no probative value.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are negative for complaints or findings of psoriasis or arthritis.  The Veteran reported left ankle pain in February and March 1969.  The March 1969 entry noted that X-rays were negative.  CBC and RA factor blood tests were negative.  The examiner diagnosed arthritis.  

The Veteran was admitted to a hospital in December 1969 for acute muscular lumbar-sacral strain, which began after he was lifting a heavy object.  Following 48 hours of complete bedrest with analgesics and muscle relaxants, the Veteran's symptoms gradually began to improve.  He was discharged to duty 5 days later with minimal symptoms.  

In July 1970, the Veteran was admitted to the hospital with a history of vague aching pain in and about the left ankle.  X-rays revealed an intramedullary osteoid-osteoma.  The area was excised as well as much of the surrounding medullary bone of the distal fibula.  Approximately one month later, the Veteran's sutures were removed and he was placed in a short leg walking cast.  In September 1970, examination of the operative tissue revealed no diagnostic abnormalities and the Veteran reported that he had been pain free since surgery.  

Following active duty, the Veteran had service in the naval reserves.  An October 1972 annual examination notes that the Veteran checked the box marked "yes" for swollen or painful joints.  The examiner clarified that the Veteran was referring to shoulder arthralgia in cold weather and weakness abducting.  In addition, the examiner noted that the Veteran underwent removal of an osteoid osteoma at the distal end of the left fibula at age 21, without sequelae.  

Private treatment records from 2005 through 2007 show treatment for psoriasis and psoriatic arthritis.  A May 2005 private consultation with Dr. V notes that the Veteran first developed symptoms of pain and swelling in his hands and ankles approximately 5 or 6 years earlier.  

The Veteran was afforded a VA examination in September 2013.  The examiner reviewed the record, and noted that the Veteran was first diagnosed with psoriatic arthritis in 1997.  Current diagnoses included psoriatic arthritis involving the hands wrists and ankle area, osteoarthritis in the knees, probably the low back and cervical spine area, and psoriasis.  The VA examiner opined that the Veteran's psoriatic arthritis was less likely than not caused by or the result of his military service.  As rationale, the VA examiner stated that there is no evidence of psoriasis or psoriatic arthritis in the service and the Veteran was diagnosed with psoriatic arthritis 26 years post service, so the psoriatic arthritis is not likely related to service.  In addition, the VA examiner stated that there is no medical evidence to support that psoriatic arthritis is secondary to Agent Orange.

A VA examiner in April 2016 also reviewed the record, and likewise opined that it was less likely than not that the Veteran's psoriatic arthritis had its onset to service or is otherwise related to service, including as a result of in-service herbicide exposure.  

First, the examiner noted the in-service treatment for left ankle pain, back pain and the surgically removed osteoid osteoma of the distal left fibula without any evidence of residuals or chronicity of symptoms.  The examiner also noted the in-service diagnosis of arthritis with respect to the left ankle in February 1969; however, the examiner indicated that this diagnosis was inconsistent with the objective x-ray evidence that was negative for a finding of arthritis.  Thus, the examiner found that there was no evidence to support that diagnosis of arthritis in service.  The examiner also noted that the later-diagnosed osteoid osteoma could have been contributing to his symptoms in February 1969; and, notably, the October 1971 discharge examination was unremarkable.  In addition, as noted above, the October 1972 examination was likewise negative for psoriasis or any other skin condition.  The examiner explained that the etiology of psoriasis is, in most cases, unknown and is felt to be an immunological condition.  

The examiner also referenced general information obtained from the Mayo Clinic regarding psoriasis and psoriatic arthritis.  

In summary, the competent medical evidence of record weighs against the claim.  

First, although the Veteran is presumed to have been exposed to herbicides in Vietnam, service connection for psoriasis and/or psoriatic arthritis may not be presumed because it is not one of listed diseases that have been scientifically linked to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the examiner in September 2013 specifically indicated that there is no medical evidence that links the Veteran's psoriasis and psoriatic arthritis to his in-service herbicide exposure.  

Furthermore, the Veteran was first treated for psoriasis and/or psoriatic arthritis over two decades following active service, and the competent evidence of record is against a relationship between the psoriatic arthritis/psoriasis and service.  

While the Veteran contends that his psoriasis/psoriatic arthritis is secondary to Agent Orange exposure, he is not competent to provide an opinion on causation in this case because he lacks the requisite medical expertise necessary to address such a complex medical question.  Thus, his opinion lacks probative value.  

The most probative evidence of record comes from the two VA examinations in September 2013 and April 2016.  Both examiners opined that no link exists between service and the current diagnoses of psoriasis and psoriatic arthritis.  In this regard, the examiner in April 2016 explained that the Veteran's in-service complaints of ankle pain and back pain resolved prior to discharge from service; and, that the Veteran was likely misdiagnosed with arthritis of the left ankle which was later explained by the diagnosis of osteoid osteoma.  

There is no medical or other competent evidence to the contrary.  

For these reasons, the preponderance of the evidence is against the claim and service connection for psoriasis and/or psoriatic arthritis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for arthritis, to include psoriatic arthritis, including as secondary to psoriasis due to exposure to herbicides, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


